DETAILED ACTION
This office action is in response to correspondence filed on 5/26/2021.  
The Amendment filed on 5/26/2021 has been entered.  
Claims 1, 3, 9, 10, 15, and 16 have been amended by Applicant.
Claims 1-20 remain pending in the application of which Claims 1, 9, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 9, and 15.

Most pertinent prior art:
MAGNINI discloses a method, comprising: 
receiving an input question in a source language (MAGNINI Fig. 1; Pg. 2 1st Col – “The question processing component is in charge of  the  linguistic analysis of  input questions  that can be formulated either in English or in Italian.”); 
generating a first similarity score based at least in part on a source-language operand (MAGNINI Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain labels for  each word are scored by means of a similarity function, and the best tuple is selected. The This information  has  been  computed  over  several balanced  corpora,  both  for  English  (i.e. the Brown corpus,  the LOB corpus and  the Reuters news  corpus)  and  for  Italian  (i.e. the Elsnet corpus  and  a  large  collection  of  newspaper news).”) [wherein generating the first similarity score includes: 
generating a first constituent similarity score based at least in part on the input question and a corresponding source-language candidate-answers set, 
generating a second constituent similarity score based at least in part on the source-language candidate-answers set and a corresponding source-language evidence set, and 
generating a third constituent similarity score based at least in part on the source-language candidate-answers set and a corresponding source- language concepts-triples set]; 
[generating a target-language operand based at least in part on the source-language operand] (MAGNINI Pg. 3 1st Col – “The identification of the correct sense of a word in a  question is necessary to add either synonyms or translations for that word without the risk of introducing disturbing elements in the search query.”); 
generating a second similarity score based at least in part on the target-language operand (MAGNINI Pg. 4 1st Col – “At  the  second  step,  all  the  possible  tuples  of domain  labels  for  each  word  are  scored  by means of a similarity function, and the best tuple is selected. The similarity between two domains is  computed  according  to  the  probability  of  the two  domains  to  co-occur  within  a  text.  This information  has  been  computed  over  several balanced  corpora,  both  for  English  (i.e. the Brown corpus,  the LOB corpus and  the Reuters news  corpus)  and  for  Italian  (i.e.  the Elsnet corpus  and  a  large  collection  of  newspaper news).”); 
generating a semantic concept score (MAGNINI Pg. 3 2nd Col – “As  for  sense  repository  we  have  adopted MULTIWORDNET  (Pianta  et  al.  2002),  a  multilingual  lexical  database  including information  about  English  and  Italian  words.  MULTIWORDNET is an extension of  English WORDNET  (Fellbaum,  1998),  a  semantic network of English words grouped into synonym sets called synsets. Words and synsets are linked by means of various relations, distinguished into semantic  relations,  which  link  concepts,  and lexical  relations,  which  link  individual  words.”; Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain  labels for each word are scored by means of a similarity function, and the best tuple is selected. …In our example, the algorithm selects ASTRONOMY for  “star”,  PHYSICS  for  “bright”, ASTRONOMY  for  “visible” and ASTRONOMY for “earth”, which correspond to our intuition about the involved word senses.”; Pg. 4 2nd Col – “Then,  each  category  is  associated with a set of rules that check different features of the question;  in particular a  rule may detect the presence of a particular word occurrence, of words of a given part of speech, and of words belonging to a  given  semantic  category.”; Pg. 5 1st Col – “The  output of a rule gives two pieces of information: the category of the answer type and the focus of the question (Moldovan et al. 1999), i.e. the word  that  expresses  the  answer type in the question. In the examples above, the answer type is the category PERSON, while the focus is the word “leader”. This information will be used to retrieve the correct answer to the question in the documents retrieved by the search engine.”) based at least in part on the first similarity score and the second similarity score (MAGNINI Pg. 4 1st Col – “At  the  second  step,  all the possible tuples of domain  labels for each word are scored by means of a similarity function, and the best tuple is selected. …In our example, the algorithm selects ASTRONOMY for  “star”,  PHYSICS  for  “bright”, ASTRONOMY  for  “visible” and ASTRONOMY for “earth”, which correspond to our intuition about the involved word senses.”); 
generating a set of ranked answers to the input question ("ranked answer set") based at least in part on the semantic concept score (MAGNINI Pg. 3 1st – “The answer extraction text paragraphs from the top  scored  retrieved documents. This is done by maximizing the number of keywords and expansions produced in the question processing phase within a window of a fixed length of words.  The output is composed by the text paragraphs that should contain the answer to the question.”; Pg. 5 1st Col – “In particular, knowing the category of the entity we are  looking  for  (i.e. a PERSON)  the  focus will be used to determine  if any “candidate answer” we find in a document (i.e. person names) is an appropriate  instantiation  of  that  category.  This can be done by accessing  the MULTIWORDNET taxonomy and checking  if the candidate answer is a synonym of the focus or is subsumed by the focus.”); and 
outputting the ranked answer set (MAGNINI Pg. 3 1st – “The output is composed by the text paragraphs that should contain the answer to the question.”; Pg. 7 1st Col –“A  paragraph  filtering module extracts text paragraphs from the top scored retrieved documents. This is done maximizing the number of keywords and expansions produced in the question processing phase, within a window of a fixed length of words. The output is composed by text paragraphs that should contain the answer to the question.”).
However, MAGNINI does not explicitly teach all the limitations recited in the independent claims, especially the [square-bracketed] limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659